Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 8/2/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1 and 3-19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2022 has been considered by the examiner.
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Also this interpretation is requested by the applicant, which has cited paragraphs [0026] and [0029] of the originally filed disclosure for supporting structural teachings for the functional language. Also noteworthy is that applicant submitted a revised version of paragraph [0029]. 
The specific claim limitation(s) is/are: 
“the micro-component transfer head according to claim 1, further configured to adjust, subject to a command, the micro-component extraction area into conforming with a third geometric object, the area of the third geometric object unequal to the area of the first geometric object” 
in claims 8 and 15-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The applicant has asserted that claim limitations from claims 8 and 15-16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description (applicant cited [0026] or [0029]) fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Unfortunately, the examiner cannot see written support for a structure that is clearly capable of changing to a third geometric object) in [0026] or [0029]. While a structure recited (“micro-component extraction area”) is described as being “adjusted”, the specification describes an imaginary shape (a “first geometric object”) being adjusted to another imaginary shape (a “third geometric object”), neither of which is clearly a structural part.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang (US # 20160144608)

Regarding Claim 1, while features of a device may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function or intended use. See MPEP 2114; see also MPEP 2103(C), generally. The intended function or use of a claimed structure is given patentable weight only so far as the structure is capable of performing that function or capable of the intended use. This capability is compared against the prior art, as opposed to prior teachings of the particular function or use. The claim language that follows has not been given full patentable weight because it is merely descriptive of an intended use or function of a transfer head.

CLAIM LANGUAGE: “the carrying surface is configured to extract, when coming into contact with a surface of a wafer, a plurality of micro-components situated at the surface of the wafer and within the micro-component extraction area, the orthogonal projection of the micro-component extraction area on the surface of the wafer is the first geometric object, and the orthogonal projection of the carrying surface on the surface of the wafer defines the micro-component extraction area.”

Moreover, the claim language above does not structurally distinguish over the transfer head of Chang which is/are capable of the claimed functions above.

Chang teaches a micro-component transfer head, comprising: a carrying surface (lower surface of 400) corresponding to a micro-component extraction area (a surface portion on a growth substrate 510);
wherein the micro-component extraction area conforms with a first geometric object (a shape can be imagined on a surface of the extraction area, although it is not clearly a structural limitation), the first geometric object comprises at least an acute angle (an imaginary shape in the extraction area has an acute angle of 45 degrees; [0027] teaches that a variety of chip shapes are possible), and
n copies of the first geometric object constitute a second geometric object (e.g. two triangles fit together to form an imaginary rectangle), n being an integer greater than 1 (the imaginary shape together with another shape can form a 90-degree angle); wherein the second geometric object comprises at least a right angle (true for rectangles), the first geometric object is dissimilar in shape to the second geometric object (as defined),
the carrying surface is configured to extract (see [0033] describing extraction of chips from a growth substrate), when coming into contact with a surface of a wafer (substrate 510 is contacted by the transfer head structure, which head is capable of such functions), a plurality of micro-components situated at the surface of the wafer and within the micro-component extraction area (shown as defined), the orthogonal projection of the micro-component extraction area on the surface of the wafer is the first geometric object (the imaginary shape defined by a 45-degree angle), and the orthogonal projection of the carrying surface on the surface of the wafer defines the micro-component extraction area (the imaginary shape defined by a 45-degree angle can also be imagined on the chips that define the extraction area).


Regarding Claim 3, Chang teaches the micro-component transfer head according to claim 1, wherein the first geometric object is triangular, and the second geometric object is rectangular (these imaginary objects have the claimed geometries that can be imagined on the wafer).

Regarding Claim 4, Chang teaches the micro-component transfer head according to claim 3, wherein the first geometric object further comprises a right angle, and n is an even number (these imaginary objects have the claimed geometries that can be imagined on the wafer).

Regarding Claim 5, Chang teaches the micro-component transfer head according to claim 4, wherein the first geometric object is a right triangle having a long cathetus and a short cathetus, the length of the long cathetus being 1.25 to 5 times the length of the short cathetus (these imaginary objects have the claimed geometries that can be imagined on the wafer).

Regarding Claim 6, Chang teaches the micro-component transfer head according to claim 1, wherein the first geometric object is a circular sector, and the second geometric object is circular (these imaginary objects have the claimed geometries that can be imagined on the wafer).

Regarding Claim 7, Chang teaches the micro-component transfer head according to claim 1, further comprising a side opposite the carrying surface, the shape of the side differing from the shape of the first geometric object (shown on top of the transfer head 200).


Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vodrahalli (US # 9870959).

Regarding Claim 9, while features of a device may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function or intended use. See MPEP 2114; see also MPEP 2103(C), generally. The intended function or use of a claimed structure is given patentable weight only so far as the structure is capable of performing that function or capable of the intended use. This capability is compared against the prior art, as opposed to prior teachings of the particular function or use. The claim language that follows has not been given full patentable weight because it is merely descriptive of an intended use or function of a transfer head.

CLAIM LANGUAGE: “the carrying surface is configured to extract, when coming into contact with a surface of a wafer, a plurality of micro-components situated at the surface of the wafer and within the micro-component extraction area, the orthogonal projection of the micro-component extraction area on the surface of the wafer is the first geometric object, and the orthogonal projection of the carrying surface on the surface of the wafer defines the micro-component extraction area.”

Moreover, the claim language above does not structurally distinguish over the transfer head of Chang which is/are capable of the claimed functions above.

Vodrahalli teaches a micro-component transfer device, configured to extract a plurality of micro-components in a wafer, and comprising:
a platform (105) configured to hold the wafer (it capable of holding a wafer); and
a micro-component transfer head (111) positioned opposite the platform (above the parts 130, 140) and comprising:
a carrying surface (the suction part that makes physical contact) corresponding to a micro-component extraction area (it corresponds to an area on part 140);
wherein the micro-component extraction area conforms with a first geometric object (such a general shape can be imagined there), and a first end of the first geometric object is generally aligned with the center of the wafer (this alignment be imagined on the carrying surface).

Regarding Claim 10, Vodrahalli teaches the micro-component transfer device according to claim 9, wherein the first end of the first geometric object is an acute angle (an imaginary shape has an acute angle of 45 degrees).

Regarding Claim 11, Vodrahalli teaches the micro-component transfer device according to claim 10, wherein the first geometric object is triangular or a circular sector (these imaginary objects have the claimed geometries that can be imagined on the wafer).

Regarding Claim 12, Vodrahalli teaches the micro-component transfer device according to claim 11, wherein the first geometric object is a right triangle having a long cathetus and a short cathetus, the length of the long cathetus being 1.25 to 5 times the length of the short cathetus. (these imaginary objects have the claimed geometries that can be imagined on the wafer).

Regarding Claim 14, Vodrahalli teaches the micro-component transfer device according to claim 9, wherein the micro-component transfer head further comprises a side opposite the carrying surface, the shape of the side differing from the shape of the first geometric object (shown on top of the transfer head 111).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahn (US # 20220123165).

Regarding Claim 17, Ahn teaches a micro-component display (see Fig. 16(a-2)), comprising:
a receiving substrate (TS) having a display surface, the display surface comprising a plurality of micro-component carriage areas (area is a triangle formed around ML1, ML2, and ML3);
wherein each of the micro-component carriage areas conforms with a first geometric object (right triangle);
wherein the first geometric object comprises at least an acute angle (shown), and within each of the micro-component carriage areas there are a plurality of micro-components (three shown, although more or less is an obvious variation);
wherein every two adjacent micro-components within the same one of the micro-component carriage areas and arranged in a row/column direction are spaced a first distance apart (shown with a pitch), and 
every two adjacent micro-components respectively within different ones of the micro-component carriage areas and arranged in the row/column direction are separated by at least a second distance (another pitch), the first distance being unequal to the second distance (the nature of micro-component spacing is inexact, so the pitches would be slightly different).


Regarding Claim 18, Ahn teaches the micro-component display according to claim 17, wherein:
 the display surface contains a second geometric object (formed by lumping together two right triangles); 
n copies (2 copies) of the first geometric object constitute the second geometric object, n being an integer greater than 1; 
the second geometric object comprises at least a right angle (rectangle); and 
the first geometric object is dissimilar in shape to the second geometric object (a triangle is not a rectangle, by definition).

Regarding Claim 19, Ahn teaches the micro-component display according to claim 18, wherein the display surface conforms with the second geometric object (Fig. 16(a-2) shows the conformity).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Vodrahalli (US # 9870959) and Miyata (US # 20030216053).

Regarding Claim 13, although Vodrahalli discloses much of the claimed invention, it does not explicitly teach the micro-component transfer device according to claim 10, wherein the platform is further configured to rotate the wafer while generally keeping the center of the wafer stationary.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Miyata teaches a similar wafer handling device wherein a platform (41) is further configured to rotate a wafer (W) while generally keeping the center of the wafer stationary (0075).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the platform, taught in Vodrahalli, as suggested by Miyata. Specifically, the modification suggested by Miyata would be to employ a micro-component transfer device according to claim 10, wherein the platform is further configured to rotate the wafer while generally keeping the center of the wafer stationary. The rationale for this modification is that spinning platforms provides adjustment to wafer position so that different processes can be efficiently performed without damaging the wafer or misaligning larger structures. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of rotating platforms are well known in the art (see MPEP 2144.01).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899